PER CURIAM.
Appellant pleaded nolo contendere to burglary of a dwelling. As part of his sentence on this count, the trial court suspended his driver’s license for eight years. There is no indication that a motor vehicle was involved in the crime.
As the parties agree, this is not a case where the trial court is authorized to suspend a license or in which the Department of Highway Safety and Motor Vehicles must revoke the license upon receiving the record of the conviction. See Mandile v. State, 547 So.2d 1062 (Fla. 2d DCA 1989).
Accordingly, we vacate that portion of the appellant’s sentence suspending his driver’s license. Otherwise, we affirm.
FRANK, A.C.J., and THREADGILL and PATTERSON, JJ., concur.